DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 03/11/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Drawings
Figure 1 should be designated by a legend such as ---  Prior Art  --- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100”, 130”, 400

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: K, P, X, CA, 6, 132’, 136’, 122”, 124”, 132”, 142”, 144”, 146”, 148”, 172’, 172” 452, 462, 472.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “10” has been used to designate both “tire” and “wheel,” respectively in Figs. 2 and 3; 
reference character “118” has been used to designated both a “protrusion” of radially inner leg 142 in Fig. 5 and a “protrusion” of elastomeric joint body 114 in Fig. 6;
reference character “146” has been used to designate both a “radially inner portion” in Figs. 6–8 and 11; and an “elongated leg reinforcement” in Figs. 9, 11–13, 15–17.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 3 describes the “mounting band 160 anchors the tire 106 to hub 12,” which does not reflect what is shown in Fig. 1;
the “BRIEF DESCRIPTION OF THE DRAWINGS” fails to refer to Fig. 1;
Paragraph 58 refers to “spoke portion 130” and to “nose portion of the spoke 130,” which should be “spoke portion 130” in both instances; 
Paragraph 66 contains the misspelling “chords” (mathematical term) instead of “cords” (referring to physical objects)

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
at least 25% of the second sides of the first and second support elements are coated with the second rubber composition, the remainder coated with the third, fourth, or fifth rubber composition as in claim 6;
100% of the second sides of the first and second support elements are coated with the second rubber composition as in claim 7; 
the first sides of the first and second support elements are coated with the third, fourth, or fifth rubber composition as in claim 8;
at least 25% of the first sides of the first and second support elements are coated with the second rubber composition, the remainder coated with the third, fourth, or fifth rubber composition as in claim 9;
100% of the first sides of the first and second support elements are coated with the second rubber composition as in claim 10
the second rubber composition reinforcing filler is carbon black as in claim 17
Appropriate correction is required.

Allowable Subject Matter
Claims 1–20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are Cron et al. (WO 2013/152067 A1), Cron et al. (WO 2017/117587 A1), Rivers et al. (WO 2017/116389 A1), Rhyne et al. (US 6769465 B2), Grah (US 6994134 B2), Rhyne et al. (US 7013939 B2), and Rhyne et al. (US 7201194 B2).  
‘067 abstract teaches a non-pneumatic tire having spokes optimized for thickness, but does not disclose or otherwise teach, suggest, or contain motivation for each of the presently claimed coatings; rubber compositions; or the first, second, and third elastomeric joint bodies as claimed.
‘587 claim 1, Fig. 1 teach a non-pneumatic tire having a hub, outer band, and plurality of spokes, but does not disclose or otherwise teach, suggest, or contain motivation for each of the presently claimed coatings; rubber compositions; or the first, second, and third elastomeric joint bodies as claimed.
‘389 is directed to a method for forming a non-pneumatic tire comprising attaching a supporting structure having a plurality of spokes to a hub using an ultrasonic device.  Abstract, claim 7.  The reference does not teach does not disclose or otherwise teach, suggest, or contain motivation for each of the presently claimed coatings; rubber compositions; or the first, second, and third elastomeric joint bodies as claimed.
Patents ‘465, ‘134, ‘939, ‘194 were incorporated by reference in the present application’s background section.  ‘465, ‘939, ‘194 only describe the structure of a non-pneumatic wheel, but provide no disclosure, teaching, suggestion, or motivation for each of the presently claimed coatings or rubber compositions.  Patent ‘134 teaches a shear layer comprising a dienic elastomer composition but does not disclose, or teach, suggest, or contain motivation is a coating, or first, second, and third elastomeric joint bodies as claimed.
Also relevant are Wilson et al. (US 2020/0276866 A1) and Lung et al. (US 2020/0376789 A1), which are later filed and from the same assignee as the present application.
	‘866 claim 1 teaches a non-pneumatic wheel, comprising a hub, an outer tread band and a plurality of spokes connecting the hub with the outer tread band, wherein each spoke of the plurality of the spoke comprises a first support element extending from the hub and a second support element extending from the tread band to form an interior angle and each comprising a coating of a first rubber composition, a first, second, and third elastomer joint body, wherein the first rubber composition is the same as the presently claimed first rubber composition.  Claim 1 further teaches second, third, and fourth rubber compositions that are respectively identical to the presently claimed third, fourth, and fifth rubber compositions.  While Fig. 9, Pars. 78 and 79 contemplate a second rubber composition layer on top of the first rubber composition, there is no teaching, suggestion, or motivation to specifically select a composition comprising the components as in the presently claimed “second rubber composition.”
	‘789 teaches a method for forming a non-pneumatic tire carcass comprising an inner hub, an outer band, and a plurality of spokes extending the inner hub and outer band, but does not teach the underlying rubber compositions of each component or coating as claimed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the drawings and specification noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763